 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 497 
In the House of Representatives, U. S.,

December 19, 2011
 
RESOLUTION 
To provide for the placement of a statue or bust of Sir Winston Churchill in the United States Capitol. 
 
 
Whereas Sir Winston Churchill was Prime Minister of the United Kingdom from 1940 through 1945 and from 1951 through 1955; 
Whereas the United States and the United Kingdom led the Allied Powers during World War Two; 
Whereas President Franklin Delano Roosevelt and Sir Winston Churchill formed a bond that united freedom-loving people throughout the world to defeat tyranny in Europe and Asia; 
Whereas, on December 26, 1941, Sir Winston Churchill addressed a Joint Session of Congress; 
Whereas during that speech, Sir Winston Churchill said, “Sure I am that this day—now we are the masters of our fate; that the task which has been set us is not above our strength; that its pangs and toils are not beyond our endurance. As long as we have faith in our cause and an unconquerable will-power, salvation will not be denied us. In the words of the Psalmist, ‘He shall not be afraid of evil tidings; his heart is fixed, trusting in the Lord.’ Not all the tidings will be evil.”; 
Whereas December 26, 2011, is the 70th anniversary of this speech to a joint session of Congress; 
Whereas Sir Winston Churchill was made an Honorary Citizen of the United States by an act of Congress in 1963; 
Whereas Sir Winston Churchill was awarded the Congressional Gold Medal in 1969; 
Whereas Sir Winston Churchill’s persistence, determination and resolve remains an inspiration to freedom-fighters all over the world; 
Whereas the United Kingdom remains and will forever be an important and irreplaceable ally to the United States; and 
Whereas the United States Capitol does not currently appropriately recognize the contributions of Sir Winston Churchill or that of the United Kingdom: Now, therefore, be it  
 
That the Architect of the Capitol place an appropriate statue or bust of Sir Winston Churchill in the United States Capitol at a location directed by the House Fine Arts Board in consultation with the Speaker. 
 
Karen L. Haas,Clerk.
